             Case 1:20-cv-00933-JLT Document 9 Filed 08/10/20 Page 1 of 2


1
2
3
4
5
6
7
8                                         UNITED STATES DISTRICT COURT

9                                       EASTERN DISTRICT OF CALIFORNIA

10
11   LAMONT J. HOWARD,                                        )   Case No.: 1:20-cv-00933-JLT (HC)
                                                              )
12                     Petitioner,                            )   ORDER CONSTRUING RESPONSE TO ORDER
                                                              )   TO SHOW CAUSE IN PART AS MOTION TO
13            v.                                              )   AMEND TO NAME PROPER RESPONDENT
                                                              )
14   SUPERIOR COURT METROPOLITAN
                                                              )   ORDER GRANTING MOTION TO AMEND AND
     DIVISION OF COUNTY OF KERN,
15                                                            )   DIRECTING CLERK OF COURT TO CHANGE
                Respondent.                                   )   NAME OF RESPONDENT
16                                                            )

17            On July 13, 2020, the Court dismissed the petition with leave to amend for failure to name a

18   proper respondent. (Doc. 6.) The Court also issued an order to show cause why the petition should not

19   be dismissed for failure to exhaust state remedies. (Doc. 5.) On July 27, 2020, Petitioner filed a

20   response to the order to show cause, in which Petitioner requests to amend the Respondent to Warden

21   Sullivan. (Doc. 8.) The Court will construe this as a motion to amend to name the proper respondent

22   and grant the motion. It appears the current warden is Warden Cates.1

23   ///

24   ///

25   ///

26
27
     1
      The Court notes that Warden Cates has replaced Warden Sullivan as the warden of California Correctional Institution.
28   Rule 25 of the Federal Rules of Civil Procedure allows the successor of a public office to automatically be substituted as a
     party.

                                                                   1
              Case 1:20-cv-00933-JLT Document 9 Filed 08/10/20 Page 2 of 2


1    ///

2             Because it appears Warden Cates is a proper party (Rule 2(a) of the Rules Governing § 2254

3    Cases; Ortiz-Sandoval v. Gomez, 81 F.3d 891, 894 (9th Cir. 1996); Stanley v. California Supreme

4    Court, 21 F.3d 359, 360 (9th Cir. 1994)), the Clerk of Court is DIRECTED to change the name of the

5    Respondent to Warden Cates.

6
7    IT IS SO ORDERED.

8          Dated:   August 10, 2020                           /s/ Jennifer L. Thurston
9                                                      UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
